GOLDTHWAITE, J.
I concur in the result of the opinion of my colleagues; but I do not assent to the proposition, that the admission of one that another is his partner, is incompetent evidence. In my opinion, it is admissible, but inconclusive. Every admission by one that he is the partner of another, includes *826within it the admission that the other has a joint interest in the concern; and without this joint interest, there can be no partnership. When, therefore, there is the several admission by two persons that they are partners, each one admits the other to have a joint interest; and if the admissions of the two conjointly are competent, I am at a loss to see why the admission of each severally is not so too. It is apparent, however, that the one admission 'does not prove the joint interest or partnership until it is coupled with the other.